DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

civil Remedies Division

In the Case of: ) DATE: November 17, 1989
David L. Golden, M.D., }
Petitioner, } Docket No. C-129
-v.- } DECISION # CR55
The Inspector General. ;
)
DECISION

This case is before me on Petitioner's request for a
hearing challenging his exclusion from participation as a
provider in the Medicare and Medicaid programs. I am
dismissing the request because it was not timely filed
and I do not have good cause to allow a late filing.

By letter dated June 14, 1987, the Inspector General
("I.G.") notified Petitioner that he was being suspended
from participation in the Medicare and Medicaid programs
for three years, pursuant to Section 1128(a) of the
Social Security Act, 42 U.S.C. 1320a-7(a).! The reason
provided for Petitioner's exclusion was his conviction in
a Louisiana state court of an offense related to his
participation in the Medicaid program. Petitioner
requested a hearing by letter dated June 5, 1989.

On October 2, 1989, the I.G. moved to dismiss the
Petitioner's hearing request, arguing that it was not
timely filed, and that Petitioner had not shown good

1 The term "exclusion" is currently used to
describe the same action as the term "suspension" did in
June 1987.
-2-

cause for the untimely filing, Petitioner did not
respond to the I.G.'s motion.
ISSUES

1. Whether Petitioner's hearing request was timely
filed.

2. Whether Petitioner had "good cause" for not timely
filing his request for hearing.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. On June 4, 1987, the I.G. notified Petitioner that he
was being excluded from participation as a provider in
the Medicare and Medicaid programs (Notice).

2. Petitioner received the I.G.'s Notice on June 16,
1987.

3. The I.G.'s Notice advised Petitioner that if he
wanted a hearing on his exclusion, he must file his
request within 60 days of his receipt of the Notice.

4. By letter dated June 5, 1989, Petitioner requested a
hearing on his exclusion.

5. Petitioner did not file a timely request for a
hearing.

6. Petitioner has not shown good cause for allowing his
hearing request to be received out of time.

ANALYSIS

The I.G. has moved for summary disposition of
Petitioner's request for a hearing. The I.G. contends
that there is no material fact in dispute, that
Petitioner's request was out of time, and that there is
no good cause to allow Petitioner's untimely request.

2 Ina prehearing order of September 5, 1989, I

set October 18, 1989 as the due date for Petitioner's
response. As noted in my order, in a telephone
conference on August 28, 1989, Petitioner had agreed to
the October 18 deadline.
Petitioner did not respond to the I.G.'s motion. In his
request for a hearing, he alleged that he had not
received the I.G.'s Notice.* Ata prehearing telephone
conference on August 28, 1989, he indicated that he would
attempt to prove that the person who signed a United
States Postal Service certified mail receipt for the
I.G.'s Notice was not Petitioner's employee and thus
could not receive mail for him.

The I.G. filed in support of its motion copies of
certified official documents relating to Petitioner's
1986 state conviction for Medicaid fraud and copies of
correspondence concerning his conviction and subsequent
exclusion as a provider from the Medicare and Medicaid
programs. The I.G. also submitted a copy of an affidavit
by one of his program analysts describing the above-
mentioned correspondence and attaching other related
documents.

Most significant of all of these submissions were copies
of postal receipts and a letter signed by a Nidga
Huggins. On June 16, 1987, Ms. Huggins receipted for the
I.G.'s Notice. I.G. Exhibits (Ex.) 7, 8. On July 10,
1987, Ms. Huggins receipted for a letter to Petitioner
from the Louisiana Department of Human Resources advising
him that the State was extending a previous one-year
exclusion from participation as a provider in the
Medicaid program to a term coinciding with the three-year
term imposed and directed by the I.G., and enclosing a
copy of the I.G.'s Notice. I.G. Ex. 9. On October 19,
1987 Ms. Huggins wrote to the Louisiana Board of Medical
Examiners to return an unopened certified letter because
Petitioner was "unable to receive his own mail at the
present time." Affidavit of William J. Hughes,
Attachment 7.

These documents show that during the period in question
Ms. Huggins acted in the capacity of someone who received
Petitioner's mail for him. Not only did she receipt for
his mail, but when he was "unable to receive. . . mail,"
she returned it. Petitioner did not dispute the
authenticity of these documents, nor did he offer any
proof to refute the conclusion that these documents prove
that he received the I.G.'s Notice in June 1987. Thus, I

3 In a "Position Statement" accompanying his

request, Petitioner admits that he was convicted on three
counts of Medicaid fraud. The Notice specified
conviction on three counts.
-4-

find that he did receive the Notice in June 1987 and that
his hearing request approximately two years later was out
of time.

Although Petitioner does not have a right to a hearing in
this case, I have authority to grant him a hearing if he
demonstrates good cause for not timely filing a hearing
request. However, Petitioner has not credibly offered
any cause for not timely filing his hearing request.

CONCLUSION
For the reasons above stated, I find that Petitioner's
hearing request was untimely filed, and in the absence of

good cause to allow such late filing, I dismiss his
request.

/s/

Steven T. Kessel
Administrative Law Judge
